Citation Nr: 1019401	
Decision Date: 05/26/10    Archive Date: 06/09/10

DOCKET NO.  05-28 792A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for emphysema.

3.  Entitlement to service connection for benign brain cyst 
with neuropathy of the lower extremities.

4.  Entitlement to an initial increased evaluation for 
costochondritis (also claimed as arthritis), currently 
evaluated as 10 percent disabling.  

5.  Entitlement to an initial increased evaluation for 
patellofemoral pain syndrome and synovitis of the left knee 
(also claimed as arthritis), currently evaluated as 10 
percent disabling.  

6.  Entitlement to an initial increased evaluation for 
patellofemoral pain syndrome and synovitis of the right knee 
(also claimed as arthritis), currently evaluated as 10 
percent disabling.  


REPRESENTATION

Veteran represented by:	Fleet Reserve Association


ATTORNEY FOR THE BOARD

M. Young, Counsel


INTRODUCTION

The Veteran had active military duty from April 1979 to April 
1999, when she retired.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions dated in March 2004, 
and June 2004, issued by the Department of Veterans Affairs 
(VA) Regional Office (RO) in St Petersburg, Florida.  In the 
March 2004 decision the RO denied service connection for 
bilateral hearing loss, emphysema and benign brain cyst with 
neuropathy in the lower extremities.  In the June 2004 
decision the RO granted service connection for 
costochondritis and synovitis of the bilateral knees, 
(previously evaluated as arthritis of multiple joints) and 
assigned a 10 percent disability evaluation, effective May 1, 
1999.  The Veteran perfected appeals as to these issues.  A 
subsequent rating decision, assigned separate evaluations of 
10 percent for costochondritis, patellofemoral pain syndrome 
and synovitis of the left knee, and patellofemoral pain 
syndrome and synovitis of the right knee, as such evaluations 
were not a full grant of the benefits sought on appeal, the 
issues remain in appellate status.  See AB v. Brown, 6 Vet. 
App. 35, 39 (1993).  In addition, because the Veteran has 
disagreed with the initial rating assigned following the 
grant of service connection for costochondritis,  and 
patellofemoral pain syndrome and synovitis of the knees, the 
Board has characterized such claims on appeal in light of 
Fenderson v. West, 12 Vet. App. 119, 126 (1999) 
(distinguishing initial rating claims from claims for 
increased ratings for already service-connected disability).

The issue of entitlement to service connection for emphysema 
is addressed in the REMAND portion of the decision below and 
is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  


FINDINGS OF FACT

1.  The Veteran does not have a hearing loss for VA 
compensation purposes.

2.  A clear preponderance of the evidence is against a 
finding that benign brain cyst with neuropathy of the lower 
extremities was present in service or is otherwise related to 
active duty.  

3.  Costochondritis is not manifested by more than moderate 
dysfunction

4.  Patellofemoral pain syndrome and synovitis of the left 
knee disability has not been manifested by significant 
limitation of motion or function; there is no objective 
evidence of ankylosis, instability, recurrent subluxation, or 
dislocated semilunar cartilage with recurrent episodes of 
locking with effusion into the joint.

5.  Patellofemoral pain syndrome and synovitis of the right 
knee disability has not been manifested by significant 
limitation of motion or function; there is no objective 
evidence of ankylosis, instability, recurrent subluxation, or 
dislocated semilunar cartilage with recurrent episodes of 
locking with effusion into the joint.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated 
by active service, nor may it be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1110, 1112, 1131, 1137, 5103A, 5107 
(West 2002); 38 C.F.R. § 3.303, 3.307, 3.309 (2009).  

2.  Benign brain cyst and associated peripheral neuropathy of 
the lower extremities was not incurred in or aggravated by 
active service, nor may it be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1110, 1112, 1131, 1137, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2009).

3.  The criteria for an evaluation in excess of 10 percent 
for costochondritis have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.20, 4.73, Diagnostic Code 5321 
(2009).

4.  The criteria for an evaluation in excess of 10 percent 
for patellofemoral pain syndrome and synovitis of the left 
knee are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5014, 
5260, 5261 (2009).

5.  The criteria for an evaluation in excess of 10 percent 
for patellofemoral pain syndrome and synovitis of the right 
knee are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5014, 
5260, 5261 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A, (West 2002); 38 C.F.R. § 3.159 (2009).

In correspondence dated in December 2003 the RO satisfied its 
duty to notify the Veteran under 38 U.S.C.A. § 5103(a) (West 
2002) and 38 C.F.R. § 3.159(b) (2009).  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); see also Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  Since the Board has 
concluded that the preponderance of the evidence is against 
the claims for service connection, any questions as to the 
appropriate disability ratings or effective dates to be 
assigned are rendered moot, and no further notice is needed.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

With regard to the Veteran's claims for an increased 
evaluation, as noted above, such claims arise from her 
disagreement with the initial evaluation following the grant 
of service connection.  Courts have held that once service 
connection is granted the claim is substantiated, additional 
notice is not required and any defect in the notice is not 
prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 
2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

VA's duty to assist the Veteran includes assisting in the 
procurement of service medical and pertinent treatment 
records and providing an examination when necessary.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In this case VA has 
obtained the Veteran's service and private treatment records.  
VA outpatient treatment records have also been secured.  

In addition, the Veteran has been accorded a VA audiology 
examination.  However, a VA examination has not been accorded 
the Veteran with regard to a benign brain cyst with 
neuropathy of the lower extremities.  With respect to such 
claim the Board finds that an examination for the purpose of 
obtaining a nexus opinion is not needed.  38 C.F.R. § 
3.159(c)(4); See also McLendon v. Nicholson, 20 Vet. App. 79 
(2006).  In this case, there is no credible, competent 
evidence of the claimed disorder that emanate from service.  
Thus, the Veteran has not presented evidence indicating a 
nexus between the current disorder and service.  
Consequently, there exists no reasonable possibility that a 
VA examination would result in findings favorable to the 
Veteran.  Accordingly, the Board finds that an etiology 
opinion is not "necessary."  See generally Wells v. Principi, 
326 F.3d 1381 (Fed. Cir. 2003).

Hence, no further notice or assistance to the Veteran is 
required to fulfill VA's duty to assist in the development of 
her claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio, supra.

II.  Service Connection

In general, service connection will be granted for disability 
resulting from injury or disease incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131; 38 
C.F.R. § 3.303.  If a condition noted during service is not 
determined to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b).  Service 
connection may also be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  Additionally, 
service connection for certain diseases, including arthritis 
and organic diseases of the nervous system such as 
sensorineural hearing loss, may also be established on a 
presumptive basis by showing that it manifested itself to a 
degree of 10 percent or more within one year from the date of 
separation from service.  38 C.F.R. §§3.307(a), 3.309(a).

There must be medical evidence of a current disability, 
medical or lay evidence of in-service incurrence or 
aggravation of a disease or injury, and medical evidence 
linking the current disability to that in-service disease or 
injury.  Pond v. West, 12 Vet. App. 341, 346 (1999); Hickson 
v. West, 12 Vet. App. 247, 253 (1999).

A.  Bilateral Hearing Loss

The Veteran contends that she has bilateral hearing loss as a 
result of her time in service as an instructor and tactical 
support communications replacement program system operator.  
Specifically she asserts that she was continually exposed to 
acoustic traumas while on active duty. 

Service treatment records are silent for any complaints, 
treatment or diagnosis of hearing loss while in service.  
Audiometric findings upon examination at the time of 
enlistment and separation show hearing within normal limits 
for both ears.  At the time of her retirement examination, 
audiometric testing showed pure tone thresholds, in decibels, 
as follows:






HERTZ



500
1000
2000
3000
4000
RIGHT
05
10
20
15
15
LEFT
05
00
15
25
10

In September 2005 the Veteran had a VA audiology compensation 
examination.  Physical examination revealed pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
00
15
25
15
LEFT
05
10
20
15
15

Speech recognition ability was 96 percent correct in each 
ear.  The examiner concluded that the Veteran's hearing was 
normal.  

In January 2006 the Veteran was seen for an audiology 
consultation with complaints of an inability to hear from her 
left ear on the phone and when lying down.  The examiner 
referenced the September 2005 VA audiology examination, 
noting that the Veteran's hearing was within normal limits 
bilaterally with excellent speech scores.  Otoscopic 
examination of the external auditory canal (EAC) revealed  
both ears were clear and canals were prolapsed bilaterally.  
The examiner's assessment was that the Veteran's VA 
compensation examination test results indicate hearing is 
within normal limits by VA standards bilaterally.  The 
examiner noted that due to the collapsing EACs, left greater 
than right, it is possible that the telephone pressed to the 
Veteran's ear closes off the EAC causing a considerable 
conductive hearing loss, which interferes with phone use.  It 
may be also possible that this occurred with jaw displacement 
when lying down.

Applicable regulations provide that hearing impairment is 
considered to be a disability when the auditory threshold 
level in any of the frequencies 500, 1000, 2000, 3000, 4000 
Hertz is 40 decibels or greater; or when the auditory 
thresholds for at least three of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz are 26 decibels or greater; or when 
speech recognition scores using the Maryland CNC Test are 
less than 94 percent.  38 CFR § 3.385 (2009).

Significantly, in testing the Veteran's hearing level, it did 
not exceed 40 decibels or more for any of the frequencies of 
500, 1000, 2000, 3000, and 4000, nor did it exceed 26 
decibels for at least three of these frequencies, in either 
ear.  Moreover, the speech recognition scores using the 
Maryland CNC Test were not less than 94 percent, in either 
ear.  Therefore, the Veteran does not have a current hearing 
loss disability in either ear for VA rating purposes.  38 
C.F.R. § 3.385 (2009).

Notwithstanding the Veteran's contention that she was 
continually exposed to acoustic trauma in service there is no 
competent evidence that establishes that she has, or ever has 
had, hearing loss of either ear recognized as a disability 
for VA purposes.  The Veteran's in-service and post-service 
audiological evaluations that comply with VA regulations have 
consistently yielded results establishing that she does not 
have hearing loss to an extent recognized as a disability 
under the provisions of 38 C.F.R. § 3.385.  Acute hearing 
deficit related to posture or use of certain telephonic 
equipment has not been attributable to a chronic disability 
for which service connection may be granted.  Where the 
competent evidence establishes that the Veteran does not have 
the disability for which service connection is sought, there 
can be no valid claim for service connection.  See Gilpin v. 
West, 155 F. 3d 1353 (Fed. Cir.  1998); Brammer v. Derwinski, 
3 Vet. App. 223, 225 (1992).

Where, as here, the claim turns on a medical matter, the 
Veteran cannot establish entitlement to service connection on 
the basis of her assertions, alone.  As a lay person, without 
appropriate medical training and expertise, she simply is not 
competent to offer a probative opinion on a medical matter, 
such as whether she actually suffers from a hearing loss 
disability, as defined by 38 C.F.R. § 3.385.  See Bostain v. 
West, 11 Vet. App. 124, 127 (1998).  Congress has 
specifically limited entitlement to service connection for 
disease or injury to cases where such incidents have resulted 
in a disability.  See 38 U.S.C.A. §§  1110, 1131.  



B.  Benign Brain Cyst with Neuropathy of the Lower 
Extremities

The Veteran contends that service connection is warranted for 
neuropathy of both lower extremities as associated with a 
cyst on the brain.  

Service treatment records show no history, complaints, 
treatment or diagnosis of any brain abnormality or associated 
neuropathy of the lower extremities.  Neither was there any 
mention of any brain abnormality or associated neuropathy of 
the lower extremities in the reports of medical examination 
and history at the time when the Veteran was examined for the 
purpose of retirement from active military service.  Clinical 
evaluation at the retirement examination shows normal 
neurologic and lower extremities; and the Veteran indicated 
no history of tumor, growth, or cyst, or nerve injury.

The Veteran had a VA examination for peripheral nerves in 
October 1999, which was within one year of her retirement 
from active service.  The neurological, cranial nerve, motor, 
and sensory examinations were unremarkable.  The impression 
was normal examination.  The Veteran had a magnetic resonance 
imaging (MRI) of the brain in December 2002.  The impression 
was "Findings in the region of the pineal highly suggestive 
[of] an incidental cyst."  Electroencephalogram and 
electromyogram testing performed in June 2003 was negative 
for abnormality; the latter electrodiagnostic testing 
specified that there was no polyneuropathy exhibited.  

The Veteran had a VA neurological disorders examination in 
April 2004.  The examiner noted that the claims folder and 
computer records were reviewed.  The Veteran reported a 
history of non-specific spells and visual disturbances.  She 
also described chronic pressure, recurrent headaches with 
blurred vision, no numbness, but with weakness in the legs.  
She denied any jerking of the legs.  The impression was 
idiopathic peripheral vertigo.  Pertaining to the Veteran's 
December 2002 MRI of the brain, it was the examiner's opinion 
that the incidental pineal cyst is less likely than not the 
etiology for the Veteran's present vertiginous symptoms.  He 
noted further that the Veteran's clinical history was mixed 
for both a peripheral and central etiology.  He stated that 
the etiology of her condition is multifaceted of which the 
large portion of the conditions would be represented by 40 
percent idiopathic, 20 percent trauma-related and 30 percent 
related to ear disease.  The examiner concluded the Veteran's 
incidental pineal cyst with neurosurgical consultation is 
likely incidental and less likely than not the etiology of 
her present condition (i.e., idiopathic peripheral vertigo).

VA examination for peripheral nerves conducted in March 2005 
revealed cranial nerves intact, and normal findings from 
motor and sensory examinations.  It was concluded that there 
was no evidence for radiculopathy, plexopathy, polyneuropathy 
or mononeuropathy.  The examiner remarked that the Veteran's 
symptoms could be due to mild degenerative disc disease.  It 
was not suggested that this was due to service, however, the 
Veteran is already service-connected for lumbar strain and 
without objective evidence of resulting neuropathy related to 
a service-connected disability, a separate evaluation for 
radiculopathy in the lower extremities is not for 
application.  

The evidence of record supports that the Veteran has a benign 
brain cyst.  Service connection may be granted presumptively 
for a benign brain cyst with neuropathy in the lower 
extremities under 38 C.F.R. § 3.309(a), if it is manifested 
to a degree of 10 percent or more within one year after the 
date of separation from service.  See 38 C.F.R. § 
3.307(a)(3).  In this instance, the evidence of record fails 
to establish any clinical manifestations of a benign brain 
cyst with neuropathy in the lower extremities within the 
applicable time period.  The VA peripheral nerves examination 
conducted in within one year of the Veteran's retirement from 
service showed no brain or other neurological abnormalities.  
Objective medical findings of any brain cyst were initially 
identified on MRI in 2002.  Therefore, the criteria for 
presumptive service connection on the basis of a chronic 
disease are not satisfied.

The Board further finds that the competent medical evidence 
of record is against a finding that the Veteran currently has 
a benign brain cyst with neuropathy in the lower extremities 
that has its origin in or is otherwise related to service.  
The examination report for the purpose of retirement from 
service is entirely negative for any symptoms associated with 
a benign brain cyst; and post service VA examinations include 
no objective findings or diagnosis of the claimed peripheral 
neuropathy of the lower extremities as associated with a 
brain cyst.  In April 2004 VA examiner upon neurological 
examination and consideration of the Veteran's description of 
symptoms associated with her benign brain cyst provided an 
impression of idiopathic peripheral vertigo.  VA examiner had 
conducted a full examination including that of the lower 
extremities and found no neurological abnormalities of the 
lower extremities.  He even concluded that the Veteran's 
incidental pineal cyst with neurosurgical consultation is 
likely incidental and less likely than not the etiology of 
her present condition.  The Board notes that the Veteran 
currently receives VA compensation for idiopathic vestibular 
disorder.  

The Board finds the April 2004 VA examination persuasive in 
this case as the examiner reviewed the claims folder and 
computer records.  He also obtained the Veteran's medical 
history and conducted a full examination.  Additionally the 
examiner provided an opinion and rationale.  The Board finds 
that the examination is adequate for evaluation purposes.  
Barr v. Nicholson, 21 Vet. App. 303 (2007). 

Based on the above, the Board finds that the evidence of 
record does not show that the Veteran currently has 
neuropathy in the lower extremities resulting from the benign 
brain cyst.  The Board emphasizes that Congress has 
specifically limited entitlement to service connection for 
disease or injury to cases where such incidents have resulted 
in disability.  See 38 U.S.C.A. §§ 1110, 1131; see also 38 
C.F.R. § 3.303.  Thus, where, as here, medical evidence 
establishes that the Veteran does not have the claimed 
disabilities upon which to predicate a grant of service 
connection, there can be no valid claim for service 
connection.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 
1998); Brammer, 3 Vet. App. at  225.  

In her December 2003 application, the Veteran claimed that 
she had been diagnosed with peripheral neuropathies and she 
thought they were related to her brain cyst.  The Board has 
considered the contention of the Veteran and her 
representative; however, none of the evidence provides a 
basis for allowing the claim.  Her recollection that she had 
been diagnosed with peripheral neuropathies is not supported 
in the clinical data.  Hearsay medical evidence, as 
transmitted by layperson, is of limited probative value.  The 
connection between what a physician said and layperson's 
account of what he purportedly said is simply too attenuated 
and inherently unreliable to constitute medical evidence.  
Robinette v. Brown, 8 Vet. App. 69 (1995).  As to the 
Veteran's claim that disability is related to her brain cyst, 
she has not been shown to have appropriate medical training 
and expertise, and is not competent to render a probative 
opinion on a medical matter.  See,  .g., Bostain v. West, 11 
Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  See also  Routen v. Brown, 10 Vet. 
App. 183, 186 (1997) ("a layperson is generally not capable 
of opining on matters requiring  medical knowledge").  Hence, 
the lay assertions in this regard have no probative value.

For all the foregoing reasons, the Board finds that the claim 
for service connection for benign brain cyst with neuropathy 
in the lower extremities, must be denied.  In reaching this 
conclusion, the Board has considered the applicability of the 
benefit-of-the-doubt doctrine.  However, as the preponderance 
of the evidence is against the claim, that doctrine is not 
applicable.  Gilbert, supra. 

III.  Initial Increased Evaluation

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practically 
be determined, on the average impairment of earning capacity.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2009).  Each 
service-connected disability is rated on the basis of 
specific criteria identified by diagnostic codes.  38 C.F.R. 
§ 4.27.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability more closely approximates the 
criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  Generally, the 
degrees of disability specified are considered adequate to 
compensate for loss of time from work proportionate to the 
severity of the disability.  38 C.F.R. § 4.1.  When an 
unlisted condition is encountered, it will be permissible to 
rate the condition under a closely related disease or injury 
in which not only the functions affected but the anatomical 
localization and symptomatology are closely analogous.  38 
C.F.R. § 4.20.

The appellant's entire history is to be considered when 
making a disability determination.  See generally 38 C.F.R. § 
4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
an increase in the level of a service-connected disability is 
at issue the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
However, where the appeal arises from the original assignment 
of a disability evaluation following an award of service 
connection, the severity of the disability at issue is to be 
considered during the entire period from the initial 
assignment of the disability rating to the present time with 
consideration given to the propriety of staged ratings.  See 
Fenderson, supra.  In addition, the Court has held that in 
determining the present level of a disability for any 
increased evaluation claim, the Board must consider the 
application of staged ratings.  See Hart v. Mansfield, 21 
Vet. App. 505 (2007).  

By rating decision dated June 2004, service connection was 
granted for costochondritis and synovitis of the bilateral 
knees (previously arthritis of multiple joints) with a 10 
percent evaluation effective from May 1, 1999, (the day after 
the Veteran's retirement from service) under 38 C.F.R. 
§ 4.71a, Diagnostic Codes (DC) 5021-5020 (myositis - 
synovitis).

By rating action in October 2008 the RO separated the 
disabilities and assigned a 10 percent disability evaluation 
for costochondritis (also claimed as arthritis), under 
38 C.F.R. § 4.73 (muscle injuries), DC 5321 (Group XXI - 
muscles of respiration, thoracic muscle group), effective 
from May 1, 1999.  A 10 percent disability evaluation was 
assigned for patellofemoral pain syndrome and synovitis of 
the left knee under DC 5014 (osteomalacia), effective from 
May 1, 1999 and a 10 percent disability evaluation was 
assigned for patellofemoral pain syndrome and synovitis of 
the right knee under DC 5014, effective from May 1, 1999.  
The Veteran disagrees with these initial awards and contends 
that evaluations greater than the 10 assigned for each 
disability are warranted.

With regard to the service-connected costochondritis, this 
disability is not specifically listed in the rating schedule 
and is therefore evaluated as a closely related disease or 
injury in which the functions affected and the anatomical 
localization and symptomatology are closely analogous.  See 
38 C.F.R. § 4.20.  In this case, costochondritis is evaluated 
using the criteria for the evaluation of disabilities of 
Muscle Group XXI, the thoracic muscle group (DC 5321), which 
affects respiratory function.  Under DC 5321 an evaluation of 
10 percent is assigned for moderate muscle disability.  A 
higher evaluation of 20 percent is warranted where there is 
evidence of severe or moderately severe disability.  

In this case, service treatment records show that in March 
1995 the Veteran complained of an onset of muscle spasm in 
her back that went through to the anterior precardial chest 
and felt like a muscle spasm.  In an October 1998 report of 
medical assessment the Veteran noted that she had a cardiac 
catherization in 1995 and that she had shortness of breath 
and pressure in the chest.  On VA examination in April 2004 
the Veteran's chest examination revealed tenderness over the 
costo-cartilage on the anterior chest wall bilaterally and 
very tender with palpation.  The assessment was 
costochondritis.  The examiner noted that the Veteran was 
having pain and stiffness on a daily basis and having flare-
ups with activity.  The examiner felt that flare-ups 
increased her pain, stiffness and fatigability.

The evidence of record fails to support the assignment of an 
evaluation in excess of the 10 percent disability evaluation 
assigned for costochondritis.  There is no evidence that the 
Veteran has experienced more that moderate disability 
associated with the diagnosed costochondritis.  It is not 
shown to significantly interfere with respiration or chest 
function.  Thus, the Veteran's claim for an increased 
evaluation in excess of 10 percent for costochondritis is 
denied.  The Board has considered whether an evaluation 
higher than the 10 percent is warranted under any other 
diagnostic codes, but finds that no applicable diagnostic 
code supports a higher rating.  

With regard to the Veteran's claims for evaluations in excess 
of 10 percent for patellofemoral pain syndrome and synovitis 
of the left and right knees, the RO evaluated these 
disabilities under 38 C.F.R. § 4.71a, DC 5014.  The 
regulations provide that the diseases under DCs 5013 through 
5024 will be rated on limitation of motion of effective 
parts, as arthritis, degenerative.  Degenerative arthritis is 
evaluated under DC 5003.  Under DC 5003, degenerative 
arthritis established by x-ray findings is rated on the basis 
of limitation of motion under the appropriate diagnostic 
codes for the specific joint or joints involved.  In the 
absence of limitation of motion, a 10 percent rating is 
assigned when there is x-ray evidence of involvement of 2 or 
more major joints or 2 or more minor joint groups.  A 20 
percent rating is assigned when there is x-ray evidence of 
involvement of 2 or more major joints or 2 or more minor 
joint groups, with occasional incapacitating exacerbations.  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  38 C.F.R. § 4.71a, DC 5003.

DC 5260 provides that limitation of flexion of the knee to 45 
degrees warrants a 10 percent evaluation.  A 20 percent 
evaluation requires that flexion be limited to 30 degrees, 
and a 30 percent evaluation requires that flexion be limited 
to 15 degrees.  38 C.F.R. § 4.71a, DC 5260.

DC 5261 provides that limitation of extension of the knee to 
10 degrees warrants a 10 percent evaluation.  A 20 percent 
evaluation requires that extension be limited to 15 degrees, 
and a 30 percent evaluation requires that extension be 
limited to 20 degrees.  A 40 percent evaluation requires that 
extension be limited to 30 degrees, and a 50 percent 
evaluation requires that extension be limited to 45 degrees.  
38 C.F.R. § 4.71a, DC 5261.

Separate ratings under DC 5260 and 5261 may be assigned for 
disability of the same joint.  See VAOPGCPREC 9- 2004.  
Normal knee motion is from zero degrees to 140 degrees.  See 
38 C.F.R. § 4.71, Plate II (2009).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination and 
endurance. It is essential that the examination on which 
ratings are based adequately portrays the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  38 C.F.R. 
§§ 4.40, 4.45.  See DeLuca v. Brown, 8 Vet. App. 202, (1995).

Under 38 C.F.R. § 4.71a, Diagnostic Code 5257, the following 
evaluations are assignable for other impairment of the knee, 
to include recurrent subluxation or lateral instability: 30 
percent for severe, 20 percent for moderate and 10 percent 
for slight.

On VA examination of the Veteran's knees in April 2004 range 
of motion was from zero to 140 degrees bilaterally.  There 
was no effusion and there was minimal tenderness with 
palpation over the joint line.  The Veteran's knees were 
stable.  The assessment was knee synovitis.  In the 
examiner's opinion the Veteran was having pain on a daily 
basis.  She was having flare-ups with activity and the 
examiner felt that flare-ups increased her pain 10 percent, 
decreased her range of motion 5 percent, increased her 
stiffness 10 percent and increased her fatigability 5 
percent.  

On VA examination of the Veteran's knees in September 2008, 
she reported that her knees had gotten worse since 2005 and 
she could no longer kneel on them.  She stated that 
traversing stairs and getting up and down and out of a chair 
is very painful.  She also stated that driving is also 
painful; she has knee pain caused by stepping on control 
pedals of her car.  She reported that her knees ache all the 
time.  She also reported that there were no constitutional 
symptoms or incapacitating episodes of arthritis.  She is 
able to stand more than one hour but less than three hours 
and she is able to walk one to three miles.  It was indicated 
in the examination report that she had no deformity, giving 
way, instability, weakness or episodes of dislocation or 
subluxation.  She did report pain and stiffness on both 
sides.  She reported having one to two locking episodes a 
year.  She reported there was no effusion and that more than 
one joint was not affected; nor were there any flare-ups of 
joint disease.

On physical examination flexion of the right knee was from 
zero to 135 degrees with pain beginning and ending at zero 
degrees and no additional limitation of motion on repetitive 
use.  Flexion of the left knee was from zero to 140 degrees 
with pain beginning and ending at zero degrees and no 
additional limitation of motion on repetitive use.  
Examination further revealed no inflammatory arthritis or 
joint ankylosis.  There was no instability or meniscus 
abnormality.  There was patello-femoral crepitus clearly 
palpable in the knees bilaterally.  X-ray of the knees 
revealed normal findings.  The examiner concluded with a 
diagnosis of bilateral patello-femoral syndrome.  It was 
noted that the Veteran's bilateral knee disability decreased 
mobility and increased absenteeism at work.

The Board has considered the evidence of record but finds 
that entitlement to an evaluation in excess of 10 percent for 
patello-femoral pain syndrome and synovitis for the left knee 
is not warranted.  The Board also finds that entitlement to a 
evaluation in excess of 10 percent for patello-femoral pain 
syndrome and synovitis for the right knee is not warranted.

With respect to DCs 5260 and 5261, the Board does not find 
that higher evaluations are warranted.  In the Veteran's 
April 2004 VA examination report, the Veteran had full, range 
of motion of both knees from zero to 140 degrees.  In the 
September 2008 VA examination report, the Veteran had flexion 
of the right knee to 135 degrees, and of the left knee to 140 
degrees.  Extension of both knees was from zero to zero.  
Thus, flexion has not been limited to anywhere near 30 
degrees or less such that 20 percent evaluations would be 
assigned under DC 5260.  In addition, given that extension 
has not been limited to 15 degrees or more, higher 
evaluations under DC 5261 are also not warranted.

The Board is required to consider the effect of pain and 
weakness when rating a service connected musculoskeletal 
disability.  38 C.F.R. §§ 4.40, 4.45; See DeLuca, supra.  The 
Board finds that a disability rating higher than 10 percent 
for a left knee disability and for a right knee disability is 
not warranted based on functional loss due to pain, weakness, 
fatigability, or incoordination.  See 38 C.F.R. §§ 4.40, 
4.45, 4.59; see also DeLuca, supra at 204-08.  VA examination 
reports in  2004 and 2008 showed essentially normal motion of 
the Veteran's left and right knee, thereby indicating that 
the 10 percent ratings have been assigned based on the 
Veteran's complaints of painful motion.  While the Veteran 
exhibited painful motion on the 2004 VA examination, she 
retained a fair degree of function even considering the 
painful motion.  Repetitive motion did not decrease function 
and even taking into consideration flare-ups, the current 
evaluation fairly assesses the degree of exhibited 
impairment.  Hence, the examination findings do not support a 
rating greater than 10 percent pursuant to 38 C.F.R. §§ 4.40, 
4.45, and 4.59 for either the left or right knee.  Although 
the Board is required to consider the effect of pain when 
making a rating determination, which has been done in this 
case, it is important to emphasize that the rating schedule 
does not provide a separate rating for pain.  See Spurgeon v. 
Brown, 10 Vet. App. 194 (1997).  Thus, even when considering 
the Veteran's complaints of pain, the criteria for the higher 
rating based on the Veteran's range of motion for the knees 
are not met.

The Board notes that separate ratings may be assigned for 
knee disabilities under DCs 5257 and 5003 where there is 
recurrent subluxation or lateral instability in addition to 
X-ray evidence of arthritis.  See generally VAOPGCPREC 23-97 
and VAOPGCREC 9- 98.  In this case, the Board recognizes 
there is no  x-ray evidence of degenerative joint disease of 
bilateral knees.  X-ray findings in September 2008 revealed 
normal knees.  Moreover, there is no objective evidence of 
instability or subluxation of either knee.  Thus, absent any 
competent evidence of arthritis and instability, there is no 
basis for a rating in excess of 10 percent or a separate 
compensable rating under DC 5257, and the application of 
VAOPGCPREC 23-97 is not in order.

The Board also notes that under VAOPGCPREC 9-04, separate 
ratings under DC 5260 and DC 5261 may be assigned for 
disability of the same joint.  In this case however, as noted 
above, there is no compensable loss of flexion or extension 
of either the right knee or the left knee.

With respect to potential application of other criteria, the 
evidence does not support an award for an increased rating 
for either knee under DC 5256, which necessitates ankylosis 
of the knee, or DC 5258, which requires dislocated, semilunar 
cartilage with frequent episodes of locking, pain, and 
effusion into the joint, as the April 2004 and September 2008 
VA examinations were negative for such clinical findings.

In light of the above, the Board finds that the preponderance 
of the evidence is against the Veteran's claims for an 
evaluation in excess of 10 percent for patellofemoral pain 
syndrome and synovitis of the left knee and patellofemoral 
pain syndrome and synovitis of the right knee.  As the 
preponderance of the evidence is against the claims, the 
benefit of the doubt doctrine does not apply and the claims 
must be denied.  Gilbert , supra.

IV.  Other Considerations

The Board observes that consideration must be given to 
whether a higher evaluation is warranted at any point during 
the pendency of the claims based upon the guidance of the 
Court in Fenderson, supra and Hart, supra.  In the present 
case, the Board finds that staged ratings are not 
appropriate.

The Board has also considered whether this case should be 
referred for extra-schedular consideration under 38 C.F.R. § 
3.321(b)(1) (2009) for any of the Veteran's service-connected 
disabilities.  While the Veteran has indicated that she has 
missed some work due to her knees, it is not shown that any 
of the service-connected disabilities cause marked 
interference with employment or has required frequent periods 
of hospitalization so as to render impractical the 
application of the regular schedular standards.  See Bagwell 
v. Brown, 9 Vet. App. 237 (1996); Floyd v. Brown, 9 Vet. App. 
88 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

Service connection for hearing loss is denied.

Service connection for benign brain cyst with neuropathy of 
the lower extremities is denied.

Entitlement to an initial evaluation in excess of 10 percent 
for costochondritis is denied.  

Entitlement to an initial evaluation in excess of 10 percent 
for patellofemoral pain syndrome and synovitis of the left 
knee is denied.  

Entitlement to an initial evaluation in excess of 10 percent 
for patellofemoral pain syndrome and synovitis of the right 
knee is denied.  


REMAND

The Veteran contends that she suffered from breathing 
disorders while on active duty, which is now manifested by 
her claimed emphysema.  Service treatment records reveal that 
the Veteran was seen in July 1997 with a five-day history of 
chest tightness.  The assessment was rule out exercise and 
occasional reactive airway disease.  Her treatment plan 
included an albuterol inhaler, one to two puffs as required.  
At a July 1997 follow-up visit the Veteran reported that she 
only has symptoms with exercise.  The assessment was rule out 
exercise induced asthma.  In August 1997 the Veteran was seen 
with complaints of exercise induced reactive airway disease.  
The impression was questionable chronic obstructive pulmonary 
disease (COPD)/restrictive airway disease.  A pulmonary 
function test (PFT) was conducted in August 1997.  The 
results were that there was no evidence of obstruction or 
restriction by flow volume loop and lung volumes.  Diffusion 
capacity of carbon monoxide, single breath was mildly 
reduced.  It was noted that the isolated finding may be 
indicative of pulmonary vascular or interstitial lung 
disease.

In November 1997 the Veteran had a physical readiness test 
(PRT) screen.  She requested a PRT waiver because of 
questionable asthma-like symptoms for the past two years 
which she stated had worsened.  She reported that symptoms 
were mostly exercise-induced and unaided by inhalers.  She 
also reported her concerned that the symptoms were occurring 
after less exercise than before.  She stated that she did not 
think she could complete PRT before the onset of symptoms and 
felt that she "can't get any air."

A post-service x-ray in December 2001 by the Veteran's 
private physician, Dr. S.P., shows her lung volumes were 
large, which is suggestive of emphysema.  The x-ray 
impression was "suggestion of emphysema.  In a November 2002 
treatment report Dr. S.P. acknowledged that the Veteran's 
chest x-ray showed emphysema.  He noted that the Veteran 
"will cut down on the smoking."

The Veteran should be afforded a VA examination to assess the 
nature and etiology of any current pulmonary/respiratory 
disorder.

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for a VA 
examination in order to determine the 
nature and etiology of any current 
pulmonary/respiratory disorder, 
especially the claimed emphysema.  It is 
imperative that the claims folder and a 
copy of this Remand be made available to 
the examiner in connection with the 
examination.  Any medically indicated 
special tests should be accomplished, and 
all special test and clinical findings 
should be clearly reported.  For any 
pulmonary/respiratory disorder found, the 
examiner should indicate whether it at 
least as likely as not (a 50% or higher 
degree of probability) had its clinical 
onset in service or is otherwise related 
to active duty.

All opinions and conclusions expressed 
must be supported by a complete rationale 
in a report.  The examiner should 
reconcile any opinion with the treatment 
records on file (and summarized in this 
Remand) and lay statements of the 
Veteran.

2.  After completion of the above, the RO 
should review the expanded record and 
readjudicate the service connection 
claim.  If any benefit sought is not 
granted in full, the Veteran and her 
representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.

The Veteran and her representative have the right to submit 
additional evidence and argument on the matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


